EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander S. McGee on May 13, 2021.

The application has been amended as follows: 
1)	In claim 1, line 1:  The phrase --across a communication network, said system-- has been inserted after the term “protocols”.
2)	In claim 1, line 2:  The phrase --coupled to the communication network-- has been inserted after the term “apparatus”.
3)	In claim 1, line 3:  The phrase --coupled to the communication network-- has been inserted after the term “device”.

4)	In claim 1, line 4:  The second instance of the term “a” has been changed to 
--the--.
5)	In claim 1, line 8:  The phrase --, from the location system,-- has been inserted after the term “signal”.
6)	In claim 9, line 1:  The phrase --said location system comprises at least one of a software component and a hardware component of a computing device;-- has been inserted after the term “wherein”.
7)	In the last line of claim 15:  The phrase “; and” has been changed to a --.--.
8)	In claim 20, line 1:  The phrase --across a communication network-- has been inserted after the term “protocols”.
9)	In claim 20, line 2:  The phrase --coupled to the communication network-- has been inserted after the term “apparatus”.
10)	In claim 20, line 6:  The phrase --, from the location system,-- has been inserted after the term “signal”.
11)	In claim 20, line 10:  The phrase --, via the therapy management system,-- has been inserted after the term “determining”.
12)	In claim 20, lines 12 & 14:  The phrase --, from the therapy management
system,-- has been inserted after the term “signal”.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a system and a method for managing patient therapy protocols across a communication network, comprising the distinct operational configuration of and cooperation between the patient support apparatus, the communication network, the first and second input devices, the location system and the therapy management system as explicitly recited in independent claims 1 and 20.  With respect to the prior art, the positioning of a patient on an associated patient support apparatus as well as operational conditions of the patient support apparatus usually determine the initiation or conclusion of selected patient therapy protocols via a communication network coupled to the patient support apparatus, as opposed to the use of additional first and second input devices for use by respective first and second caregivers, a location system configured to determine a location of the first caregiver, and a therapy management system all further coupled to the communication network as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT G SANTOS/